DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 01/06/2021.
Claims 21-40 are presented for examination. 
Response to Arguments
Applicant's arguments with respect to claims 21-40 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21, 27 and 33-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sorrentino et al. (US 2015/0358920 A1).
Regarding claim 21, Sorrentino teaches a data processing method implemented by a terminal, comprising: 
determining whether a power variation or a path loss variation on a sounding reference signal only component carrier (SRS-only CC) exceeds a first preset value (if the total transmit power of the UE for sounding reference signals symbol or SRS exceed Pcmax value;  power control the SRS with respect to the path loss to the node; and reporting SRS processes power headroom of type 1 reporting reflects the power 
generating a power headroom report (PHR) report for the SPS-only CC in response to determining that the power variation or the path loss variation on the SRS-only CC exceeds the first preset value (UE trigger for providing the respective transmit power report see Sorrentino: ¶[0115]), wherein the PHR for the SRS-only CC describes an uplink transmit power of the terminal on the SRS-only CC (PHR type 1 reflect to PUSCH only transmission on the carrier see Sorrentino: ¶[0115]); and 
sending the PHR to a base station (sending SRS PHR transmission for uplink reference signal transmission see Sorrentino: ¶[0113]; Fig. 14 Steps 1403-1404; ¶[0146-0150]).  
Regarding claim 27, claim 27 is rejected for the same reason as claim 21 as set forth hereinabove. Claim 27 discloses a terminal comprising: at least one processor; and a memory coupled to the at least one processor and storing programming instructions that, when executed by the at least one processor, cause the terminal to perform the method of claim 21 (UE see Sorrentino: Fig.4 first wireless terminal 210). 
Regarding claim 33, Sorrentino teaches a base station, comprising: 
at least one processor; and a memory coupled to the at least one processor and storing programming instructions that, when executed by the at least one processor (first network node base station 212 see Sorrentino: Fig.4; Fig.17), cause the base station to: 
send an indication message to a terminal, wherein the indication message instructs the terminal to trigger a power headroom report (PHR) report for a sounding  
receive the PHR in response to the indication message, wherein the PHR is generated after sending the indication message (first network node 212 receive the transmit power report at step 403 in response to trigger message send at step 401 see Sorrentino: Fig.4; ¶[0063-0064]; ¶[0075-0077]).
Regarding claim 34, Sorrentino taught the base station of claim 33 as described hereinabove. Sorrentino further teaches wherein the programming instructions, when executed by the at least one processor, cause the base station to send the indication message to the terminal by causing the base station to send a Medium Access Control (MAC) control element (MAC CE) to the terminal, and wherein the MAC CE comprises a field Ci, and that indicates a cell index of the SRS-only CC (a flag in a media access control (MAC) packet data unit (PDU) when SRS processes PHR reported see Sorrentino: ¶0102]). 
Regarding claim 35, Sorrentino taught the base station of claim 33 as described hereinabove. Sorrentino further teaches wherein the programming instructions, when executed by the at least one processor, cause the base station to send the indication message to the terminal by causing the base station to send a radio network temporary identifier (RNTI) to the terminal to cause the terminal 526697-v2/4657-601008Atty. Docket No. 4657-60100 (85182542US03)trigger the PHR for the SRS-only 
Regarding claim 36, Sorrentino taught the base station of claim 33 as described hereinabove. Sorrentino further teaches wherein the programming instructions, when executed by the at least one processor, cause the base station to send the indication message to the terminal by causing the base station to a target bit to downlink control information, and wherein the target bit instructs the terminal to trigger the PHR report for the SRS-only CC (UE trigger for providing the respective transmit power report see Sorrentino: ¶[0115] and trigger type of PHR type 1 reflect to PUSCH only transmission on the carrier see Sorrentino: ¶[0115]; ¶[0107]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 22-26, 28-32 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino et al. (US 2015/0358920 A1) in view of Kim et al. (US 2015/0087296 A1).
Regarding claim 22, Sorrentino taught the method of claim 21 as described hereinabove. Sorrentino does not explicitly teaches wherein the PHR report comprises a field Ci, a field R, a field V, a field PH, a field P, and a field PCMAX,c , wherein the field Ci indicates whether the PHR report includes the field PH for a secondary serving cell having a secondary serving cell index, wherein the field R is a reserved bit and is set to 0, wherein the field V is indicates that a power headroom value is calculated based on a format for actual sending or a reference format, wherein the field PH indicates the power headroom value, wherein the field P indicates whether power backoff is applied to Medium Access Control (MAC), and wherein time field PCMAX,c indicates a maximum transmit power of the terminal in a cell c that is used to calculate the power headroom value. 
However, Kim teaches the wherein the PHR report comprises a field Ci, a field R, a field V, a field PH, a field P, and a field PCMAX,c , wherein the field Ci indicates whether the PHR report includes the field PH for a secondary serving cell having a secondary serving cell index, wherein the field R is a reserved bit and is set to 0, wherein the field V is indicates that a power headroom value is calculated based on a format for actual sending or a reference format, wherein the field PH indicates the power headroom value, wherein the field P indicates whether power backoff is applied to Medium Access Control (MAC), and wherein time field PCMAX,c indicates a maximum transmit power of 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Sorrentino to include (or to use, etc.) the wherein the PHR report comprises a field Ci, a field R, a field V, a field PH, a field P, and a field PCMAX,c , wherein the field Ci indicates whether the PHR report includes the field PH for a secondary serving cell having a secondary serving cell index, wherein the field R is a reserved bit and is set to 0, wherein the field V is indicates that a power headroom value is calculated based on a format for actual sending or a reference format, wherein the field PH indicates the power headroom value, wherein the field P indicates whether power backoff is applied to Medium Access Control (MAC), and wherein time field PCMAX,c indicates a maximum transmit power of the terminal in a cell c that is used to calculate the power headroom value as taught by Kim in order to provide carrier aggregation when have different attributes (see Kim: ¶[0011]).
Regarding claim 23, the modified Sorrentino taught the method of claim 22 as described hereinabove. Kim further teaches wherein the generating the power headroom report PHR report for the SRS-only CC comprises: generating the field Ci, the field R, the field V, the field PH, the field P, and the field PCMAX, c. (format of Extended Power headroom MAC CE includes filed of Ci, R, V, PH, P and Pmaxc see Kim: Fig.5; ¶[0120-0127]) 

when the terminal determines that an SRS is sent on the SRS-only CC, setting
Regarding claim 24, the modified Sorrentino taught the method of claim 22 as described hereinabove. Kim further teaches wherein the generating the power headroom report PHR report for the SRS-only CC comprises: when the terminal determines that an SRS is sent on the SRS-only CC, generating the field Ci, the field R, the field PH, the field P, and the field PCMAX, c (format of Extended Power headroom MAC CE includes filed of Ci, R, V, PH, P and Pmaxc see Kim: Fig.5; ¶[0120-0127]), when the terminal reports the PHR report for the SRS-only CC, setting the field Ci to  one; and when the terminal does not report the PHR report for the SRS-only CC, setting the field Ci to zero (setting each Ci-bit when corresponding to one Scell “Each Ci bit corresponds to one SCell. Ci and SCell are related by SCell index i. SCell index is notified by the ENB to the UE when SCell is assigned to the UE” see Kim: ¶[0122]) in order to provide carrier aggregation when have different attributes (see Kim: ¶[0011]).
Regarding claim 25, the modified Sorrentino taught the method of claim 22 as described hereinabove. Kim further teaches wherein the generating PHR report for the SRS-only CC comprises: 
526697-v2/4657-601004Atty. Docket No. 4657-60100 (85182542US03)	generating the field Ci, the field V, the field PH, the field P, the field PCMAX,c , a field I, and a field S (format of Extended Power headroom MAC CE includes filed of Ci, R, V, PH, P and Pmaxc and R field 533 see Kim: Fig.5; ¶[0120-0127]); 
when the PHR report is a report for the SRS-only CC, setting the field I to one
; and setting the field V to zero; when the terminal determines that an SRS is sent on the SRS-only CC, setting
Regarding claim 26, the modified Sorrentino taught the method of claim 22 as described hereinabove. Kim further teaches wherein the PHR report further comprises a PHR report for a primary serving cell (PCell) and a PHR report for a secondary serving cell (SCell) (PHR report for Pcell 545 and Scell 570 see Kim: Fig.5) in order to provide carrier aggregation when have different attributes (see Kim: ¶[0011]).
Regarding claims 28-32, they are rejected for the same reason as claims 22-26 as set forth hereinabove. 
Regarding claim 37, the modified Sorrentino taught the method of claim 22 as described hereinabove. Kim further teaches wherein generating the PHR report for the SRS-only CC comprises: generating the field Ci, the field R, the field V, the field PH, the 
Regarding claim 38, the modified Sorrentino taught the method of claim 22 as described hereinabove. Kim further teaches wherein generating the PHR report for the SRS-only CC comprises: generating the field Ci, the field R, the field V, the field PH, the field P, and the field PCMAX,c (format of Extended Power headroom MAC CE includes filed of Ci, R, V, PH, P and Pmaxc see Kim: Fig.5; ¶[0120-0127]); and when the terminal determines that an SRS is sent on the SRS-only CC, setting the field V to zero.  
Regarding claim 39, the modified Sorrentino taught the method of claim 22 as described hereinabove. Kim further teaches wherein generating the PHR report for the SRS-only CC comprises: generating the field Ci, the field R, the field V, the field PH, the field P, and the field52697-v2/4657- 1009Atty. Docket No. 4657-60100 (85182542US03) PCMAX,c (format of Extended Power headroom MAC CE includes filed of Ci, R, V, PH, P and Pmaxc see Kim: Fig.5; ¶[0120-0127]); and when the terminal determines that no SRS is sent on the SRS-only CC, setting the field V to one (the V field set to zero/one corresponding to PH value based on real PUSCH transmission see Kim: ¶[0124]) in order to provide carrier aggregation when have different attributes (see Kim: ¶[0011]).
Regarding claim 40, the modified Sorrentino taught the method of claim 22 as described hereinabove. Kim further teaches wherein generating the PHR report for the SRS-only CC comprises: generating the field Ci, the field R, the field V, the field PH, the field P, and the field PCMAX,c (format of Extended Power headroom MAC CE includes filed of Ci, R, V, PH, P and Pmaxc see Kim: Fig.5; ¶[0120-0127]); when the terminal determines that an SRS is sent on the SRS-only CC, setting the field V to zero; and when the terminal determines that no SRS is sent on the SRS-only CC, setting the field V to one (the V field set to zero/one corresponding to PH value based on real PUSCH transmission see Kim: ¶[0124]) in order to provide carrier aggregation when have different attributes (see Kim: ¶[0011]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


February 17, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478